Exhibit 10.13


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 8,
2018, by and between Varonis Systems Ltd., an Israeli corporation (the
“Company”), and David Bass (“Executive”), to be effective on the Effective Date
(as defined below). Where the context permits, references to “the Company” shall
include the Company and any successor of the Company.
W I T N E S S E T H:


WHEREAS, the Company and Executive previously entered into an Employment
Agreement, dated January 29, 2005, as amended from time to time (the “Original
Agreement”), pursuant to which Executive currently serves as Senior Vice
President of Engineering of the Company;


WHEREAS, the Company desires to engage Executive and Executive represents that
he has the requisite skills, qualifications and knowledge to serve in the
position of Executive Vice President of Engineering and Chief Technology
Officer; and


WHEREAS, upon March 1, 2018 (the “Effective Date”), the Company and Executive
mutually desire to terminate the Original Agreement and enter into this
Agreement, which sets forth the terms and conditions of Executive’s employment
as of the Effective Date.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:


1.SERVICES AND DUTIES. As of the Effective Date, Executive shall serve as
Executive Vice President of Engineering and Chief Technology Officer and in such
position shall have the duties, responsibilities and authority commensurate with
the status of an individual holding such position in a company similarly
situated to the Company and shall render services consistent with such position.
In all cases, Executive shall be subject to the supervision and authority of,
and shall report to, the Chief Executive Officer and Board of Directors of
Varonis Systems, Inc. (the “Board of Directors”). While employed by the Company,
Executive agrees to devote substantially all of his working time and efforts to
the business and affairs of the Company and its subsidiaries, subject to periods
of vacation and sick leave to which he is entitled pursuant to this Agreement
and applicable law and in accordance with the Company’s policies in effect at
such time. Notwithstanding the foregoing, nothing herein shall preclude
Executive, so long as Executive delivers advance written notice to the Company,
from participating in or serving on the board of directors or similar governing
body of a corporation or other business entity (other than a business entity in
a competitive business as described in Section 6(c) below) or of charitable,
religious, social or educational organizations in so far as such participation
or service does not unreasonably interfere, individually or in the aggregate,
with Executive’s performance of his obligations to the Company. Executive agrees
to discharge his duties diligently, faithfully and in the best interests of the
Company. Notwithstanding the foregoing or anything else contained in this
Agreement, the Company retains the right to terminate Executive’s employment at
any time by providing Executive with a prior written notice in accordance with
the provisions of Section 5 below (whether or not for Cause (as defined below)).




1



--------------------------------------------------------------------------------




2.EMPLOYMENT TERM. Unless Executive’s employment shall sooner terminate pursuant
to Section 5 of this Agreement, the Company shall employ Executive under the
terms of this Agreement for the period commencing on the Effective Date and
ending on the third (3rd) anniversary of the Effective Date (the “Initial
Term”); provided, however, that commencing on the expiration of the Initial Term
and each anniversary thereafter, the term of this Agreement shall be deemed to
be automatically extended, upon the same terms and conditions, for successive
periods of one (1) year each (each, an “Extended Term”), unless Executive or the
Company, as the case may be, at least ninety (90) days prior to the expiration
of the Initial Term or any Extended Term, provides written notice to the other
of its intention not to renew this Agreement. The period during which Executive
is employed pursuant to this Agreement, including any Extended Term in
accordance with the preceding sentence, shall be referred to as the “Term.”


3.COMPENSATION.


(a)    Salary. As compensation for Executive’s services to the Company, the
Company shall pay Executive a gross monthly salary of NIS 102,650 (the
“Salary”), which calculates to an annualized amount of NIS 1,231,800 per year
(the “Annual Salary”). The Salary for each month shall be payable in arrears
within nine (9) calendar days of the first day of the following calendar month.
The Salary may be increased (but not decreased other than pursuant to an
across-the-board reduction that applies to all employees or solely to senior
executives of the Company) during the Term in the sole discretion of the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
or the Board of Directors.


(b)    It is hereby clarified that as Executive is employed in a management
position which requires a special degree of trust, the Hours of Work and Rest
Law-1951, and any other law amending or replacing such law, does not apply to
her or to her employment with the Company.


(c)    Withholding. Withholdings shall be deducted at source from any payments
and benefits made by the Company to Executive according to any applicable law,
including, but not limited to, Israeli income tax, National Security (“Bituach
Leumi’’) and Health Tax. Executive shall bear any tax imposed in connection with
the payments and benefits provided hereunder.


4.BENEFITS AND PERQUISITES.


(a)    Annual Leave. Notwithstanding any other policy, plan or program of the
Company, Executive shall be entitled to 30 days of paid vacation per calendar
year, which may be carried over one year to the extent not used in any given
calendar year.


(b)    Sick Leave. Executive shall be entitled to sick leave (“Yemei Mahala”) as
provided by the Sickness Pay Law, 1976.


(c)    Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably and necessarily incurred by Executive during the Term in
furtherance of Executive’s duties hereunder, including travel, meals and
accommodations, upon submission by


2



--------------------------------------------------------------------------------




Executive of vouchers or receipts and in compliance with such rules and policies
relating thereto as the Company may from time to time adopt.


(d)    Pension Arrangement. Executive is entitled to contributions to a Managers
Insurance Policy (the “Policy”) or to a comprehensive pension plan (the “Pension
Plan”), or a combination of the two, as may be selected by Executive, at the
following monthly rates:


In the event Executive chooses a Policy: (i) 8.33% of the Salary towards
severance pay component; and (ii) 6.5% of the Salary towards the savings and
risk component and the loss of the earning capacity component, at the ratio
detailed below (the “Employer’s Contributions”). The Employer’s Contributions
shall include contributions to the loss of the earning capacity component at the
lower of (i) 2.5% of the Salary; or (ii) a rate which is required to ensure 75%
of the Salary. The Employer’s Contributions shall not: (a) include a
contribution to the savings and risk component that is lower than 5%; and (b)
exceed a total of 7.5%. The Company shall also deduct 6% of the Salary to be
paid on Executive’s account towards the Policy.
In the event Executive shall choose a Pension Plan: (i) 8.33% of the Salary
towards severance pay component; and (ii) 6.5% of the Salary towards the savings
and risk component. The Company shall also deduct 6% of the Salary to be paid on
Executive’s account towards the Pension Plan.
In any event, the Company shall not bear more that 7.5% of the Salary (for
savings and risk component and loss of earning capacity component combined).
Executive shall be entitled to change his pension arrangement choice in
accordance with and subject to the provisions of the law and subject to its
compliance with the terms of the General Order (as defined below).
It is hereby agreed that the settlement regulated in the General Order as
amended (attached as Exhibit A) published under section 14 of the Severance Pay
Law 1963 applies. The Company’s contributions to Executive’s pension arrangement
will therefore constitute Executive’s entire entitlement to severance pay in
respect of the paid Salary, in place of any severance pay to which Executive
otherwise may have become entitled at law.
The Company waives all rights to have its payments refunded, unless Executive’s
right to severance pay is denied by a judgment according to sections 16 or 17 of
the Severance Pay Law or in the event that Executive withdraw monies from the
Policy in circumstances other than an Entitling Event, where an “Entitling
Event” means death, disablement or retirement at the age of 60 or over.
(e)    Study Fund. The Company shall contribute 7.5% of the Salary (but in any
event, not more than the ceiling recognized by the income tax authorities)
towards a study fund (“Keren Hishtalmut”) (the “Study Fund”). Executive shall
contribute 2.5% of the Salary (but in any event, not more than the ceiling
recognized by the income tax authorities) towards the Study Fund (the sums
contributed by Executive shall be deducted directly from the Salary by the
Company). Executive shall bear any and all taxes applicable in connection with
amounts payable by Executive and/or Company to the Study Fund.
(f)    Recreation Pay. Executive shall be entitled to recreation pay (“Dmey
Havra-ah”) in accordance with the law.




3



--------------------------------------------------------------------------------




(g)    Travel expense. A Dalkan (payment method for gas, which charges the
Company directly) shall be placed in Executive’s private car, and he shall be
entitled to use the Dalkan for an unlimited reasonable monthly amount. This
benefit replaces Executive’s entitlement to travel expenses according to law.


(h)    Vesting of Equity Upon Change of Control. In the event of a Change of
Control (as defined below), provided Executive has remained in continuous
service of the Company or any affiliate or subsidiary of the Company, as of the
effective date thereof, notwithstanding anything to the contrary in the
applicable option or equity-incentive plans, including the Varonis Systems, Inc.
2005 Stock Plan, as amended (the “2005 Plan”), and the Varonis Systems, Inc.
2013 Omnibus Equity Incentive Plan, as amended from time to time (the “2013
Plan”), or award agreements thereunder, Executive shall be entitled to immediate
vesting with respect to one hundred percent (100%) of the then-unvested portion
of Executive’s outstanding equity-based awards (stock options, restricted stock
units, performance stock units or other equity based awards, in each case, to
the extent applicable).
“Change of Control” shall have the meaning ascribed to such term in the 2013
Plan.


5.TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of the following: (i) the end of the Term; or (ii) the date of Executive’s
death. In addition, Executive’s employment may be earlier terminated: (1) by the
Company for “Cause” (as defined below), effective on the date on which a written
notice to such effect is delivered to Executive; (2) or by either Party at any
time without Cause, by providing the other Party with a prior written notice
period of 90 days; or (3) by Executive for “Good Reason” (as defined below),
effective thirty-one (31) days following the date on which a written notice to
such effect is delivered to the Company; provided, however, that the Company may
specify an earlier effective date for a termination effected pursuant to clauses
(2) or (3) by providing Executive payment in lieu of notice according to law
(i.e., Salary only).


(a)    For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than: (i) any accrued but unpaid Salary,
payable as provided in Section 3(a) hereof; (ii) any accrued but unused annual
leave, payable at the same time as the Salary and in accordance with Section
3(a) hereof; (iii) reimbursement for any business expenses properly incurred by
Executive prior to the date of termination in accordance with Section 4(c)
hereof, payable in accordance with Section 4(c) hereof; and (iv) any accrued but
unpaid recreation pay (collectively, the “Accrued Benefits”).


(b)    Termination by the Company without Cause or by Executive for Good Reason.
If Executive’s employment is terminated by the Company other than for Cause or
by Executive for Good Reason and Section 5(c) is not then applicable, then
Executive shall be entitled to (i) the Accrued Benefits payable as provided in
Section 5(a) hereof; and (ii) an amount equal to one-half (0.5) times the Annual
Salary as of the date of termination, payable in a lump sum on the 60th day
following the date of termination, subject to Executive’s execution and
non-revocation of a general release of claims relating to Executive’s employment
and service as an officer with the Company in a form reasonably satisfactory to
the Company (the “Release”) within thirty (30) days following the date of
termination (or such longer period as may be required by applicable law for the
effectiveness of the Release).




4



--------------------------------------------------------------------------------




(c)    Termination in Connection with a Change in Control. If Executive’s
employment hereunder is terminated (i) by the Company other than for Cause or
(ii) by Executive with Good Reason, in either case within one year following a
Change in Control, then Executive shall be entitled to (i) the Accrued Benefits
and (ii) upon Executive’s execution and non-revocation of the Release within
thirty (30) days following the date of termination (or such longer period as may
be required by applicable law for the effectiveness of the Release), an amount
equal to one (1) times the Annual Salary as of the date of termination, payable
in a lump sum on the 60th day following the date of termination.


(d)    Voluntary Resignation by Executive without Good Reason; Termination upon
Death. If Executive voluntarily resigns his employment without Good Reason or if
Executive’s employment is terminated by reason of Executive’s death, in lieu of
any other payments or benefits, Executive (or Executive’s beneficiary or estate,
as applicable) shall be entitled to the Accrued Benefits only.


(e)    Expiration of Term. For the avoidance of doubt, upon the expiration of
the Term in accordance with Section 2 hereof, the parties’ obligations
hereunder, other than with respect to the provisions set forth in Sections 6, 7
and 8 hereof, shall expire.


(f)    Clawback. Notwithstanding anything herein to the contrary, if (A)
Executive breaches any of the restrictive covenants set forth in Section 6
hereof or any other restrictive covenants (including those restrictive covenants
contained in the Restrictive Covenant Agreement) and (B) the Company provides
Executive with written notice of such breach, the Company shall not be required
to pay any amount pursuant to Section 5(b) or Section 5(c) and the Company shall
have the right to require Executive (and any heir, representative, successor or
assign of Executive) to repay any amount previously paid to Executive pursuant
to Section 5(b) or 5(c).


(g)    Definitions. For purposes of this Agreement:


“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.


“Cause” means (i) an act of dishonesty made by Executive in connection with
Executive’s responsibilities as an employee which is materially injurious to the
financial condition or business reputation of the Company; (ii) Executive’s
conviction of or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) Executive’s gross
misconduct; (iv) Executive’s willful unauthorized use or disclosure of any
proprietary information or trade secrets of the Company; (v) Executive’s willful
and material violation of any written policies of the Company; (vi) Executive’s
material breach of any obligations under any material written agreement or
covenant with the Company; or (vii) Executive’s continued failure to perform his
employment duties after Executive has received a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that Executive has not substantially performed his duties.




5



--------------------------------------------------------------------------------




“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
corrected by the Company within thirty (30) days following written notification
by Executive (which written notice must be delivered within thirty (30) days
following the date Executive becomes aware of the occurrence of such
circumstances) that Executive intends to terminate Executive’s employment for
one of the reasons set forth below: (i) any material reduction in Executive’s
title, duties, authorities, or responsibilities; (ii) any material breach by the
Company of any agreement between the Company and Executive; (iii) any material
reduction in the Salary (including, once Executive’s Salary is increased, any
material reduction in Executive’s Salary below such increased amount) other
than, in each case, an across-the-board reduction that applies to all employees
or solely to senior executives of the Company; or (iv) any relocation of
Executive’s principal place of employment to a location more than fifty (50)
miles outside of Varonis Systems, Inc. or Company’s headquarters in New York,
New York or Herzliya, Israel, respectively.


“Restrictive Covenant Agreement” means the Confidential Information and
Invention Assignment Undertaking entered into between Executive and the Company,
as the same may be amended or replaced from time to time or any successor
agreement.


(h)    Resignation as Officer or Director. Upon a termination of employment for
any reason, Executive shall resign each position that Executive then holds as an
officer of the Company or as an officer or director of any of the Company’s
subsidiaries or Affiliates. Executive’s execution of this Agreement shall be
deemed the grant by Executive to the officers of the Company of a limited power
of attorney to sign in Executive’s name and on Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.


6.COVENANTS.


(a)    Non-Solicitation of Employees and Contractors. Executive agrees that
during the term of his employment and for a period of twelve (12) months
following Executive’s termination of employment for any reason, whether such
termination is initiated by the Company or Executive, Executive shall not,
directly or indirectly, without the prior written consent of the Company,
whether or not such action is initiated by Executive: (i) solicit, encourage or
attempt to solicit or encourage any employee or contractor of the Company to
terminate such work relationship, (ii) solicit, encourage or attempt to solicit
or encourage any employee or contractor of the Company to be employed by or
provide services to any person or entity other than the Company, or (iii) hire,
employ or engage any employee or contractor of the Company to work for a person
or entity other than the Company. The foregoing obligations shall apply to any
employee or contractor of the Company at the time Executive’s employment is
terminated as well as any such individuals who, either coincident with or within
twelve (12) months before the termination of Executive’s employment hereunder,
terminated their employment or engagement with the Company.


(b)    Non-Interference With Business Relations. Executive agrees that during
the term of his employment and for a period of twelve (12) months immediately
following the termination of his relationship with the Company for any reason,
whether such termination is initiated by the Company or Executive, he will not,
directly or indirectly, without the prior written consent of the


6



--------------------------------------------------------------------------------




Company, whether or not such action is initiated by Executive: (i) do anything
or attempt to do anything to discredit or otherwise injure the reputation or
goodwill of the Company;
(ii) solicit, induce, encourage or attempt to solicit, induce or encourage any
party or any existing or prospective counterparty including, but not limited to,
any advertiser, vendor, customer, employee, contractor, distributor,
manufacturer or any other existing or prospective professional or business
relation of the Company to not conduct business with the Company, divert away
any business from the Company, or to cease, limit or reduce the level of
business conducted between such business relation and the Company; or (iii) in
any way interfere or attempt to interfere with the Company’s relationship with
any party or existing or prospective counterparty, including, but not limited
to, any advertiser, customer, employee, independent contractor, distributor,
manufacturer or other professional or business relation of the Company.


(c)    Non-Competition. Executive agrees that during the term of his employment
and for a period of twelve (12) months immediately following the termination of
his relationship with the Company for any reason, whether such termination is
initiated by the Company or Executive, he will not, directly or indirectly,
without the prior written consent of the Company, whether paid or not: (i) serve
as a partner, principal, licensor, licensee, employee, consultant, contractor,
officer, director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, creditor, or otherwise in any other capacity for, (ii) own,
purchase, organize, or take preparatory steps for the organization or
competition of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, advise, work or consult for or otherwise join,
participate in or affiliate himself with, any business whose business, products
or operations are competitive (including by planning or proposing to be
competitive) with the Company’s data management and data protection business.
The foregoing covenant shall cover Executive’s activities in every part of the
world. Should Executive obtain other employment during his employment with the
Company or within twelve (12) months immediately following the termination of
his relationship with the Company, Executive agrees to provide written
notification to the Company as to the name and address of his new employer, the
position that he expects to hold, and a general description of his duties and
responsibilities, at least five (5) business days prior to starting such
employment.


(d)    Restrictive Covenant Agreement. Executive agrees and acknowledges that
Executive has agreed to be bound by and comply with the terms, conditions and
restrictions contained in the Restrictive Covenant Agreement.


(e)    Acknowledgement. Executive acknowledges and agrees that: (i) the business
in which the Company is engaged is intensely competitive, (ii) Executive’s
employment by the Company will require Executive to have access to, and
knowledge of confidential information, which is of vital importance to the
success of the Company, (iii) the disclosure or improper use of any confidential
information could place the Company at a serious competitive disadvantage and
could do them serious damage, financial and otherwise, (iv) Executive will
develop relationships with clients and business partners pursuant to this
Agreement at the time and expense of the Company, and (v) by Executive’s
training, experience and expertise, Executive’s services to the Company are
extraordinary, special and unique. Executive agrees and acknowledges that each
restrictive covenant in this Section 6 (including, for all purposes of this
Section 6(e), each restrictive covenant contained in the Restricted Covenant
Agreement) is reasonable as to duration, terms and geographical area and


7



--------------------------------------------------------------------------------




that the same protects the legitimate interests of the Company and its
Affiliates, including the protection and continuity of the business and goodwill
of the Company, imposes no undue hardship on Executive, is not injurious to the
public, and that, notwithstanding any provision in this Agreement to the
contrary, any violation of this restrictive covenant shall be specifically
enforceable in any court of competent jurisdiction. Executive agrees and
acknowledges that a portion of the compensation paid to Executive under this
Agreement will be paid in consideration of the covenants contained in this
Section 6, the sufficiency of which consideration is hereby acknowledged. If any
provision of this Section 6 as applied to Executive or to any circumstance is
adjudged by a court with competent jurisdiction to be invalid or unenforceable,
the same shall in no way affect any other circumstance or the validity or
enforceability of any other provisions of this Section 6. If the scope of any
such provision, or any part thereof, is too broad to permit enforcement of such
provision to its full extent, Executive agrees that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. Executive agrees
and acknowledges that the breach of this Section 6 will cause irreparable injury
to the Company and upon breach of any provision of this Section 6, the Company
shall be entitled to injunctive relief, specific performance or other equitable
relief by any court with competent jurisdiction without the need to prove the
inadequacy of monetary damages or post a bond; provided, however, that this
shall in no way limit any other remedies which the Company may have (including,
without limitation, the right to seek monetary damages). Each of the covenants
in this Section 6 shall be construed as an agreement independent of any other
provisions in this Agreement.


(f)    Definition of “the Company” for Section 6. For purposes of this Section
6, “the Company” refers to the Company and any incorporated or unincorporated
Affiliates, including any entity which becomes Executive’s employer as a result
of any transaction, reorganization or restructuring of the Company for any
reason.


Nothing contained in this Section 6 shall limit any common law or statutory
obligation that Executive may have to the Company or an Affiliate. The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate Executive’s employment (which termination shall not be considered a
termination without Cause for purposes of this Agreement or otherwise) in
connection with an invitation from an Affiliate to accept employment with such
Affiliate.


7.ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, Affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the Company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.




8



--------------------------------------------------------------------------------




8.GENERAL.


(a)    Privacy. By signing this Agreement, Executive consents, of his own free
will and although not required to do so under law, that the information in this
Agreement and any information concerning him gathered by the Company, will be
held and managed by the Company or on its behalf, inter alia, on databases
according to law, and that the Company shall be entitled to transfer such
information to third parties, in Israel or abroad. The Company undertakes that
the information will be used, and transferred for legitimate business purposes
only. Without derogating from the generality of the above, such purposes may
include human resources management and assessment of potential transactions, to
the extent required while maintaining Executive’s right to privacy.


(b)    Monitoring. By signing this Agreement, Executive agrees that the Company
may monitor her use of their Systems and copy, transfer and disclose all
electronic communications and content transmitted by or stored in such Systems,
in pursuit of the Company’s legitimate business interests, all in accordance
with the Company’s policy and guidelines as in force from time to time and
subject to applicable law. For the purposes of this Section, the term “Systems”
includes telephone, computers, computer system, internet server, electronic
database and software, whether under Executive’s direct control or otherwise.
Executive may use the Company’s Systems for reasonable personal use all subject
to Company’s policy as in force from time to time.


(c)    Notices. All notices or other communications required or permitted under
this Agreement shall be made in writing and shall be deemed given if delivered
personally or sent by nationally recognized overnight courier service. Any
notice or other communication shall be deemed given on the date of delivery or
on the date one (1) business day after it shall have been given to a
nationally-recognized overnight courier service. All such notices or
communications shall be delivered to the recipient at the addresses indicated
below:


To the Company:


Varonis Systems Ltd.
7 Shenkar St.
Herzliya, Israel 46733
Attention: General Counsel


To Executive:


at the address as it appears in the Company’s books and records or at such other
place as Executive shall have designated by notice as herein provided to the
Company.


(d)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such


9



--------------------------------------------------------------------------------




provision in any other jurisdiction. To the fullest extent permitted by
applicable law, the parties hereby waive any provision of law which may render
any provision hereof prohibited or unenforceable in any respect.


(e)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be modified or
amended except by a written agreement signed by the Company and Executive. As of
the Effective Date, this Agreement supersedes any prior agreements or
understandings between the parties with respect to the subject matter hereof,
including the Original Agreement. Executive represents that he is free to enter
into this Agreement without violating any agreement or covenant with, or
obligation to, any other entity or individual.


(f)    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
agreement, and all signatures need not appear on any one counterpart.


(g)    Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.


(h)    Governing Law; Dispute Resolution. This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Israel,
without regard to any choice-of-law rules thereof which might apply the laws of
any other jurisdiction. To the fullest extent permitted by law, the resolution
of all disputes arising under, or relating to, this Agreement shall be governed
by, and construed and enforced in accordance with, the arbitration provision of
the Restrictive Covenant Agreement. The parties submit to the exclusive
jurisdiction of the competent courts of Tel-Aviv in any dispute related to this
Agreement.


(i)    Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.


(j)    Waiver. The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.


10



--------------------------------------------------------------------------------






(k)    Section Headings. The section headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said sections.


(l)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.


(m)    Cooperation. Executive agrees that, subsequent to any termination of his
employment, he will continue to cooperate with the Company in the prosecution
and/or defense of any claim in which the Company may have an interest (with the
right of reimbursement for reasonable out-of-pocket expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving the Company, permitting interviews with representatives of
the Company, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Executive’s possession or control arising out of his employment in a reasonable
time, place and manner.


(n)    Electronic Salary Slips. By signing the below, Executive consents to
receive the pay slips from the Company in an electronic manner. The pay slips
will placed on a secure website and access to it may be gained through username
and password that will be sent to Executive’s email address, that is provided to
Executive by the Company. Executive waives his right to receive a hardcopy of
the pay slip but he may withdraw such waiver in writing at any time. Executive
will be entitled to request access to the pay slips according to law.




I o agree o don’t agree to section 8(n) above.






11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Employment Agreement on
the day and year set forth above.


VARONIS SYSTEMS LTD.


/s/ David Bass


By: /s/ Seth J. Gerson                         
David Bass

Name: Seth J. Gerson
Title: Vice President and General Counsel




12



--------------------------------------------------------------------------------






EXHIBIT A


General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay


Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:


(1)
Employer Payments -



(A)
for Pension Funds are not less than 14.33% of the Exempt Wages or 12% of the
Exempt Wages, if the employer pays for his employee an additional payment on
behalf of the severance pay completion for a providence fund or Insurance Fund
at the rate of 2.33% of the Exempt Wages. If an employer does not pay the
additional 2.33% on top of the 12%, then the payment will constitute only 72% of
the Severance Pay.



(B)
to the Insurance Fund are not less than one of the following:



(1)
13.33% of the Exempt Wages if the employer pays the employee additional payments
to insure his monthly income in case of work disability, in a plan approved by
the Supervisor of the Capital Market, Insurance and Savings in the Finance
Ministry, at the lower of, a rate required to insure 75% of the Exempt Wages or
2.5% of the Exempt Wages (“Disability Payment”).



(2)
11% of the Exempt Wages if the employer pays an additional Disability Payment
and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.



(2)
A written agreement must be made between the employer and employee no later than
3 months after the commencement of the Employer Payments that include –



(A)
the agreement of the employee to the arrangement pursuant to this confirmation
which details the Employer Payments and the name of the Pension Fund or
Insurance Fund; this agreement must include a copy of this confirmation;



(B)
an advanced waiver of the employer for any right that he could have to have his
payments refunded unless the employee’s right to severance pay is denied by
judgment according to sections 16 or 17 of the Law, or in case the employee
withdrew monies from the Pension Fund or Insurance Fund not for an Entitling
Event; for this matter, Entitling Event or purpose means death, disablement or
retirement at the age of 60 or over.



(3)
This confirmation does not derogate from the employee’s entitlement to severance
pay according to the Law, Collective Agreement, Extension Order or personal
employment agreement, for any Salary above the Exempt Wages.




